Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the amendments filed 2/1/2001.  Applicant has amended claims 1 (withdrawn-currently amended), 10, 17 and 22.  Applicant’s argument that the withdrawn claims 1, 4-6 and 8-9 and claims 10, 13-15, 17, 19-20 and 22-24 should now be examined together because there is no longer serious burden is persuasive.  Therefore, claims 1, 4-6, 8-10, 13-15, 17, 19-20 and 22-24 are pending for examination. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6 and 8-10, 13-15, 17, 19-20 and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1, 4-6 and 8-10, 13-15, 17, 19-20 and 22-24 are directed to the abstract idea of performing estimation and calculation based on received data and identifying payment distribution to determine whether claim is likely being fraudulent or erroneous, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Independent claims 1, 10, 17 recite, in part, a method/product/system, for performing the steps of receiving data comprising a data/first data set characterizing a plurality of claims comprising one or more/plurality of service codes; estimating a density function of the data set using kernel density estimation by placing a plurality of kernel density function(s) at a plurality of equally-spaced data points in the data set and processing the plurality of kernel density functions to estimate the density function of the data set; generating a graphical representation 

This judicial exception is not integrated into a practical application.  In particular, the claims only recite few additional elements – using “computer”, “at least one processor”, “memory” to perform the receiving, estimating, generating, calculating, storing, identifying, providing and trasmitting steps and displaying data at a “display device”, storing in “memory device”. The “computer”, “processor”, “memory” and “device” in the steps are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  In addition, various court decisions have identified receiving, determining/processing and displaying information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp), automating mental tasks (Benson, Bancorp and CyberSource); 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer”, “at least one processor”, “memory” to perform the receiving, estimating, generating, calculating, storing, identifying, providing steps and displaying data at a “display device”, storing in “memory device” amount to no more than generally linking the user of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  According to Applicant’s Specification (paragraph 00321), the processor can be general-purpose processor that receive and transmit data.  Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible. 

               Claims 1, 4-6 and 8-10, 13-15, 17, 19-20 and 22-24 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s argument that the withdrawn-amended claims 1, 4-6 and 8-9 and previously elected claims 10, 13-15, 17, 19-20 and 22-24 should now be examined together because there is no longer serious burden is persuasive.  Claims 1, 4-6, 8-10, 13-15, 17, 19-20 and 22-24 are now examined together.  

Applicant argues that the claims are statutory under 35 U.S.C. 101 because 1) the Office Action fails to provide analysis as to why the claimed combination of elements is “routine and conventional” and fails to follow Berkheimer Memo 2) there are no art-based rejections 3) the claims improve fraud detection computing technologies by way of novel special-purpose computerized calculations 4) the claims recites transformation of data asset by identifying and removing data 5) the claims do not preempt 6) the claims do not recite a method of organizing human activity 7) similar to SRI, the clams improves technical functioning of computer 

            Additional art found (directed to state of art/unclaimed features) but not used in the rejection: Lester et al. US 2009/0265198 A1.



 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573.  The examiner can normally be reached on Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/CHIA-YI LIU/Primary Examiner, Art Unit 3695